Citation Nr: 1013690	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-12 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a cervical spine 
disability.

6.  Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1943 to July 
1946 with subsequent service in the National Guard beginning 
in January 1947 and ending in January 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in August 2007.  
The Board remanded the claims to obtain outstanding medical 
records and National Guard service records.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for bilateral tinnitus, 
bilateral hearing loss, headaches, and a bipolar disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral knee disability was neither 
aggravated, nor incurred during active military service; nor 
was it initially manifested within a year of separation from 
service or due to injury incurred during National Guard 
service. 

2.  The Veteran's cervical spine disorder was neither 
aggravated, nor incurred during active military service; nor 
was it initially manifested within a year of separation from 
service or due to injury incurred during National Guard 
service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a bilateral knee disorder are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 
(2009).

2. The criteria for the establishment of service connection 
for cervical spine disorder are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
Additionally, certain disabilities, such as degenerative 
joint disease/ arthritis, psychosis, hearing loss, and 
tinnitus, will be presumed to have been incurred during 
service, if the disability is manifested to a compensable 
degree within a year following separation from service.  
38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, supra. at 495-96; 
see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra.; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, supra. (lay person 
may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra. (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Evidence

Service treatment records do not reflect any complaints or 
treatment regarding any of the Veteran's claimed 
disabilities.  The Veteran's separation examination report, 
dated July 1946, does not contain any abnormalities.  During 
his subsequent National Guard service, records showed that 
the Veteran was injured when a tank hatch accidently struck 
his head.  A medical record showed that the Veteran reported 
that the blow did not render him unconscious.  However, he 
experienced temporary visual distortions.  X-rays were 
unremarkable.  The healthcare provider determined that he had 
a mild concussion.  No further treatment for the concussion 
is of record.  

Private treatment records from 2004 showed that the Veteran 
was diagnosed with degenerative arthritis of both knees.  He 
subsequently underwent knee replacement surgeries for both 
knees.  Additional private treatment notes, dated June 2004, 
included complaints of neck pain.  The physician noted that 
cervical spine X-rays revealed diffuse degenerative changes 
that were most prominent at C6-7.  Conservative treatment was 
recommended with additional medical consultations as needed.  

Analysis

The Veteran asserts that his cervical spine disability and 
bilateral knee disability are related to service.  There is 
no competent medical evidence suggesting that the Veteran's 
present cervical disorder or bilateral knee disorder is 
related to any incident of military service, including the 
injury incurred while serving in the National Guard.  
38 C.F.R. § 3.159(a)(1).  The Veteran has not been shown to 
possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996).  Without any competent medical 
evidence suggesting the Veteran's cervical spine and knee 
disorders are etiologically related to service, these claims 
are denied.  38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309.    

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in July 2004 and 
December 2004 letters, prior to the date of the issuance of 
the appealed May 2005 rating decision.  The Veteran received 
notice of information and evidence VA considers in 
determining disability rating and effective dates, required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006), in a March 
2006 letter shortly after the Court's decision was issued.  
While this letter was furnished after the issuance of the 
appealed May 2005 rating decision, the appeal was 
subsequently readjudicated in a Supplemental Statement of the 
Case issued in December 2006.  This course of corrective 
action fulfills VA's notice requirements.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  


VA's duty to assist includes ensuring that all prior remand 
directives have been accomplished to the extent possible.  A 
remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, with the Board itself errs 
in failing to insure compliance.  Id.  In the August 2007 
Board remand, the instructions directed VA to do the 
following: contact the Veteran for a comprehensive list of 
medical providers and provide necessary authorizations; 
obtain copies of the Veteran's National Guard service 
records; make an additional request to Dr. W.F. for treatment 
records; and obtain additional VA treatment records.  The RO 
via the Appeals Management Center (AMC) sent an August 2007 
letter to the Veteran asking him to provide contact 
information for his healthcare providers and included the 
necessary authorizations.  The RO also obtained the Veteran's 
National Guard service records from the New Jersey Adjutant 
General.  A May 2006 evaluation by Dr. W.F. and VA treatment 
records from 2001 through 2007 were associated with the 
record.  The Board finds that the present record is in 
substantial compliance with the August 2007 Board remand 
instructions.  See id.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Veteran was not afforded medical examinations accompanied 
by a medical opinion for either claim.  However, the Board 
finds that VA examinations are not necessary.  The record 
contains no competent evidence that the Veteran's current 
knee or neck disorders may be associated with his active duty 
service, including the injury incurred during National Guard 
service.  Therefore, VA medical opinions are not required by 
the duty to assist.  See id.; 38 C.F.R. § 3.159(c)(4).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a cervical spine disability is denied.  


REMAND

The issues of service connection for a bipolar disorder, 
headaches, bilateral tinnitus, and bilateral hearing loss are 
remanded to obtain medical opinions and outstanding 
psychiatric treatment records.  

The Veteran contends that his bipolar disorder and headaches 
are etiologically related to a head injury incurred during 
reserve service.  Medical records from August 1947 showed 
that the Veteran was diagnosed with a mild concussion after a 
tank hatch cover hit his head.  Private treatment records 
from 2004 and 2005 showed that the Veteran sought psychiatric 
treatment and was diagnosed with a bipolar disorder.  D.M.C., 
PhD performed a May 2006 neuropsychological evaluation.  
After considering the Veteran's injury and post-service 
history, she related the Veteran's cognitive impairment to 
the concussion incurred during National Guard service.  

In a July 2006 letter, the Veteran described his injury and 
reported having headaches following the injury.  He also 
identified outstanding private psychiatric treatment records. 

The RO provided psychological and neurological examinations 
in August 2005.  However, these examination reports did not 
include a medical opinion regarding the etiology of the 
Veteran's bipolar disorder or headaches.  As there is 
competent medical evidence by Dr. W.F. relating the Veteran's 
headaches and bipolar disorder to his in-service concussion, 
a medical opinion is necessary to adjudicate these claims.  
Wells, supra.; 38 C.F.R. § 3.159(c)(4).   

Before scheduling an examination for the headache and bipolar 
disorders, the RO/AMC must contact the Veteran and request 
that he provide contact information for all psychiatric 
treatment providers.  An authorization form for the release 
of medical records should be furnished to the Veteran.  The 
RO/AMC will associate any records generated into the claims 
file and document all correspondence with the Veteran 
regarding the outstanding records.  

Following the incorporation of any newly generated medical 
records into the claims file, the RO must contact an 
appropriately qualified healthcare provider(s) for an 
etiology opinion regarding the bipolar disorder and 
headaches.  The claims file must be made available and the 
examiner must indicate receipt and review of the claims file 
in any report generated.  The examiner will express a medical 
opinion as to whether the Veteran has any psychiatric 
disorder, to include bipolar disorder, as result of the in-
service concussion.  The examiner must also include an 
opinion as to whether any headache disorder is related to the 
in-service concussion.  A rationale must accompany all 
opinions.  If the examiner cannot express an opinion without 
resort to speculation, he or she must so state.  

Regarding the Veteran's claims for hearing loss and tinnitus, 
service treatment records do not show any complaints or 
treatment for hearing loss or tinnitus.  Notwithstanding, 
laws and regulations do not require in-service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  The Veteran reported in-service noise exposure while 
working as an aviation mechanic.  Service personnel records 
list the Veteran's military specialty as a mechanical airman.  
The Board accepts the Veteran's reports of in-service noise 
exposure as credible and finds that a VA opinion is necessary 
to determine if his diagnosed bilateral tinnitus and hearing 
loss is etiologically related to in-service noise exposure.  
See id.  

The RO must contact a state licensed audiologist for an 
opinion.  The claims file must be made available and the 
audiologist must indicate receipt and review of the claims 
file in any report generated.  The examiner is to note that 
the Veteran reported two periods of noise exposure without 
hearing protection.  The first period was the Veteran's 
military service, and the second period was post-service 
employment as a carpenter for ten years.  The audiologist 
will express a medical opinion as to whether the Veteran's 
bilateral tinnitus and hearing loss is more or less likely 
etiologically related to noise exposure incurred during 
military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the Veteran and request that 
he provide additional information 
concerning his history of psychiatric 
treatment.  Ask the Veteran to identify 
the names of psychiatric treatment 
providers, their locations, and his dates 
of treatments for each provider.  Furnish 
all authorization forms necessary for the 
release of records to the Veteran.  All 
correspondence and any treatment records 
generated must be incorporated into the 
record.  

2.  After associating any newly generated 
treatment records with the claims file, 
contact an appropriately qualified mental 
healthcare provider for a medical opinion.  
The claims file must available for review.  
The examiner must indicate receipt and 
review of the claims file in any report 
generated.  

The examiner will express a medical 
opinion as to whether the Veteran has any 
psychiatric disorder, to include bipolar 
disorder, as result of the in-service 
concussion.  The examiner must also 
include an opinion as to whether any 
headache disorder is related to the in-
service concussion.  A rationale must 
accompany all opinions.  If the examiner 
cannot express an opinion without resort 
to speculation, he or she must so state.  

3.  Contact a state licensed audiologist 
for a medical opinion regarding the 
etiology of the Veteran's present 
bilateral tinnitus and hearing loss.  The 
claims file must be made available and the 
audiologist must indicate receipt and 
review of the claims file in any report 
generated.  The examiner is to note that 
the Veteran reported two periods of noise 
exposure without hearing protection.  The 
first period was the Veteran's military 
service, and the second period was post-
service employment as a carpenter for ten 
years.  The audiologist will express a 
medical opinion as to whether the 
Veteran's bilateral tinnitus and/or 
hearing loss is more or less likely 
etiologically related to noise exposure 
incurred during military service.  

4.  To help avoid future remand, the 
RO/AMC must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claims on 
appeal.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


